EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Davis (71616) on 7/13/2022.
The application has been amended as follows: 
In the claims:
1.	(Currently amended) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
receiving via a multicast communication protocol a first message from a first computing device, the first message specifying a set of services offered by the first computing device and specifying first host information including a first IP address associated with the first computing device and a first port associated with the first IP address through which the set of services are offered;
initiating a binding with the first computing device using the first IP address and the first port;
utilizing the set of services of the first computing device, the utilizing of the services comprising sending a set of data to the first computing device via a peer to peer connection in order for the first computing device to apply the set of services to the set of data;
receiving via the multicast communication protocol a second message from a second computing device, the second message specifying the set of services offered by the second computing device and specifying second host information including a second IP address associated with the second computing device and a second port associated with the second IP address through which the set of services are offered;
detecting, during the utilizing of the services of the first computing device, from which the first message specifying the set of services was received, failure of the first computing device by determining that messages from the computer device are indecipherable; 
in response to the detection of the failure of the first computing device during the utilizing of the services of the first computing device, unbinding from the first computer device, initiating a binding with the second computing device, offering the set of services, using the second IP address and the second port, and utilizing the set of services of the second computing device; 
periodically transmitting via the multicast communication protocol a third message specifying a second set of services offered by the device while a number of other devices subscribed to the device is less than a defined number; and 
stopping the periodic transmission of the third message specifying the second set of services offered by the device when the number of other devices subscribed to the device is equal to the defined number. 

2.	(Original) The non-transitory machine-readable medium of claim 1, wherein the program further comprises sets of instructions for:
receiving via the multicast communication protocol a second message from a second computing device, the second message specifying that the second computing device offers that same set of services;
initiating a second binding with the second computing device by establishing a second peer-to-peer connection to the second computing device; and
sending the set of data to the second computing device in order for the second computing device to apply the set of services to the set of data.

3.	(Original) The non-transitory machine-readable medium of claim 1, wherein the device and the first computing device are implemented in a distributed processing environment. 

4.	(Original) The non-transitory machine-readable medium of claim 1, wherein the first set of services is for processing certain timeframe data associated with a previous year or with a most recent day, week, or month of data.
 
5.	(Original) The non-transitory machine-readable medium of claim 1, wherein the message further specifies host information associated with the computing device, wherein the establishing of the peer-to-peer connection is based on the host information.  
 
6.	(Original) The non-transitory machine-readable medium of claim 1, wherein the first set of services includes services for processing image data. 
 
7.	(Canceled) 
 
8.	(Currently amended) For a device, a method comprising:
receiving via a multicast communication protocol first a message from a first computing device, the first message specifying a set of services offered by the first computing device and specifying first host information including a first IP address associated with the first computing device and a first port associated with the first IP address through which the set of services are offered;
initiating a binding with the first computing device using the first IP address and the first port; 
utilizing the set of services of the first computing device, the utilizing of the services comprising sending a set of data to the first computing device via a peer to peer connection in order for the first computing device to apply the set of services to the set of data;
receiving via the multicast communication protocol a second message from a second computing device, the second message specifying the set of services offered by the second computing device and specifying second host information including a second IP address associated with the second computing device and a second port associated with the second IP address through which the set of services are offered;
detecting, during the utilizing of the services of the first computing device, from which the first message specifying the set of services was received, failure of the first computing device by determining that messages from the computer device are indecipherable; 
in response to the detection of the failure of the first computing device during the utilizing of the services of the first computing device, unbinding from the first computer device, initiating a binding with the second computing device, offering the set of services, using the second IP address and the second port and utilizing the set of services of the second computing device; 
periodically transmitting via the multicast communication protocol a third message specifying a second set of services offered by the device while a number of other devices subscribed to the device is less than a defined number; and 
stopping the periodic transmission of the third message specifying the second set of services offered by the device when the number of other devices subscribed to the device is equal to the defined number. 

9.	(Original) The method of claim 8, further comprising:
receiving via the multicast communication protocol a second message from a second computing device, the second message specifying that the second computing device offers that same set of services;
initiating a second binding with the second computing device by establishing a second peer-to-peer connection to the second computing device; and
sending the set of data to the second computing device in order for the second computing device to apply the set of services to the set of data.
 
10.	(Original) The method of claim 8, wherein the device and the first computing device are implemented in a distributed processing environment.  
 
11.	(Original) The method of claim 8, wherein the first set of services is for processing certain timeframe data associated with a previous year or with a most recent day, week, or month of data.
 
12.	(Original) The method of claim 8, wherein the message further specifies host information associated with the computing device, wherein the establishing of the peer-to-peer connection is based on the host information. 

13.	(Original) The method of claim 8, wherein the first set of services includes services for processing image data. 
 
14.	(Original) The method of claim 8, further comprising:
periodically transmitting via the multicast communication protocol a second message to a plurality of computing devices while a number of subscriber devices is less than a defined number, the message specifying a second set of services offered by the device, the device providing the second set of services to the subscriber devices; and
establishing a second peer-to-peer connection with a second computing device in the plurality of computing devices for providing the second set of services, the establishing of the second peer-to-peer connection increasing the number of subscriber devices to the defined number, the periodic transmission of the message being stopped while the number of subscribed devices is equal to the defined number. 
 
15.	(Currently amended) A system comprising:
a set of processing units; and
a non-transitory computer-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to:
receive via a multicast communication protocol a first message from a first computing device, the first message specifying a set of services offered by the first computing device and specifying first host information including a first IP address associated with the first computing device and a first port associated with the first IP address through which the set of services are offered;
initiate a binding with the first computing device using the first IP address and the first port; 
utilize the set of services of the first computing device, the utilizing of the services comprising send a set of data to the first computing device via a peer to peer connection in order for the first computing device to apply the set of services to the set of data;
receive via the multicast communication protocol a second message from a second computing device, the second message specifying the set of services offered by the second computing device and specifying second host information including a second IP address associated with the second computing device and a second port associated with the second IP address through which the set of services are offered;
detect, during the utilizing of the services of the first computing device, from which the first message specifying the set of services was received, failure of the first computing device by determining that messages from the computer device are indecipherable; 
in response to the detection of the failure of the first computing device during the utilizing of the services of the first computing device, unbind from the first computer device, initiate a binding with the second computing device, offering the set of services, and utilizing the set of services of the second computing device;
periodically transmit via the multicast communication protocol a third message specifying a second set of services offered by the device while a number of other devices subscribed to the device is less than a defined number; and 
stop the periodic transmission of the third message specifying the second set of services offered by the device when the number of other devices subscribed to the device is equal to the defined number.
 
16.	(Original) The system of claim 15, wherein the instructions further cause the at least one processing unit to:
receive via the multicast communication protocol a second message from a second computing device, the second message specifying that the second computing device offers that same set of services;
initiate a second binding with the second computing device by establishing a second peer-to-peer connection to the second computing device; and
send the set of data to the second computing device in order for the second computing device to apply the set of services to the set of data.
 
17.	(Original) The system of claim 15, wherein the device and the first computing device are implemented in a distributed processing environment. 

18.	(Previously presented) The system of claim 15, wherein the first set of services is for processing certain timeframe data associated with a previous year or with a most recent day, week, or month of data.
 
19.	(Canceled)  
 
20.	(Canceled) 

21.	(Canceled) 

22. 	(Canceled) 

23. 	(Previously presented) The non-transitory machine-readable medium of claim 3, wherein the distributed processing environment is a cloud computing system. 

24. 	(Canceled) 

25. 	(Canceled)  



REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 8, 15 all comprise (or are significantly similar to), among other things, receiving via a multicast communication protocol a first message from a first computing device, the first message specifying a set of services offered by the first computing device and specifying first host information including a first IP address associated with the first computing device and a first port associated with the first IP address through which the set of services are offered; initiating a binding with the first computing device using the first IP address and the first port; utilizing the set of services of the first computing device, the utilizing of the services comprising sending a set of data to the first computing device via a peer to peer connection in order for the first computing device to apply the set of services to the set of data; receiving via the multicast communication protocol a second message from a second computing device, the second message specifying the set of services offered by the second computing device and specifying second host information including a second IP address associated with the second computing device and a second port associated with the second IP address through which the set of services are offered; detecting, during the utilizing of the services of the first computing device, from which the first message specifying the set of services was received, failure of the first computing device by determining that messages from the computer device are indecipherable; in response to the detection of the failure of the first computing device during the utilizing of the services of the first computing device, unbinding from the first computer device, initiating a binding with the second computing device, offering the set of services, using the second IP address and the second port, and utilizing the set of services of the second computing device; periodically transmitting via the multicast communication protocol a third message specifying a second set of services offered by the device while a number of other devices subscribed to the device is less than a defined number; and stopping the periodic transmission of the third message specifying the second set of services offered by the device when the number of other devices subscribed to the device is equal to the defined number. The remaining dependent claims further limit the invention. 

Examiner begins by supplementing the record. Applicant alternately added the subject matter of Claims 21, 22 and a modified version of Claim 7 into the independent claims in different measure. Examiner finds all the arguments unpersuasive. At Remarks, pgs. 2-3 Applicant argues that the Claim 22 subject matter is nonobvious because “Conn teaches failure of the user to provide properly formatted input, which is different from ‘failure of the first computing device’…”
Claim 22’s subject matter calls for finding a failure of the computing device by “determining that the messages from the computer device are indecipherable.” As will be discussed below, Rhodes in the independent previously taught determining a failure in a device by not receiving a heartbeat message. The citation to Conn in the dependent simply provides a different manner of detecting an abnormality which could be construed as a failure of the device – detecting an indecipherable message. Applicant does not dispute that Conn treats “unintelligible” messages differently from proper messages, which is a detection of an indecipherable message. Receiving an indecipherable message is an error, which suggests a possible failure of the sending device. Applicant’s argument is unpersuasive because considers Conn, individually, rather than what is obvious over the combination of teachings.
At Remarks, pgs. 4-5, Applicant argues Claim 7’s subject matter is nonobvious because “[Huang teaches] the subscription policy regarding ‘active subscription’ may be changed based on a number of subscribers. However, Applicant submits that changing a subscription policy is not the same [as] “periodically transmitting via the multicast communication protocol a third message specifying a second set of services offered by the device while a number of other devices subscribed to the device is less than a defined number.”
Applicant does not dispute that Huang teaches preventing further subscriptions after the number of subscribers reaches a predetermined maximum number of subscribers, which is what Examiner cited Huang for. Further, Applicant does not dispute that Dvir teaches periodically transmitting a message specifying a set of services offered by the device via a multicast communication protocol. The combination again renders the claimed feature obvious. Huang discloses preventing further descriptions when the maximum number of subscribers have already been reached. Given that the system can set a maximum and determine when a maximum is met, it would have been obvious to one of ordinary skill to stop advertising services that could not be provided. It is obvious to omit an element when the function of the element is not desired, see MPEP 2144.04(II)(A). Here the function of the advertisement was to make other devices aware of services that the transmitting device could perform. If the transmitting device has already reached a maximum number of acceptances, it can no longer provide a service, and the purpose of the advertisement of services vanishes. Given that there is no benefit to advertising, the advertisement simply represents lost resources. Therefore, it would have been obvious to stop advertising when the maximum value has been reached.
At Remarks, pgs. 6-7, Applicant argues the subject matter of Claim 21. Namely, Applicant argues that the heartbeat signals of Rhodes are not failure detection.
Examiner disagrees. Applicant concedes that the function of the heartbeat signals are “to validate that the [peer] is still connected to the network.” No longer being connected to the network is a determination that the device is unresponsive. Being unresponsive is an indication that there is a failure in the device. Applicant appears the launch an argument that a network disconnection is not synonymous with device failure because other things (such as a communication line being damaged) may cause the lack of communication. But the fact that “unresponsiveness” is an imperfect indicator of “failure” is a function of Applicant’s claim – it is Applicant that defines possible examples of failure as being unresponsive, slow in responding, or having indecipherable messages, see Claims 21/22 and Spec, para. 29. Essentially, this argument complains that Applicant conceived of the term “failure” in such a broad manner. Respectfully, that is Applicant’s fault - not an error in the rejection. Applicant is their own lexicographer and Examiner must construe the claims to have a breadth consistent with the specification, see MPEP 2111, 2111.01. The specification states that being unresponsive is one example (“e.g.”) means of showing a failure of a device, and Applicant does not dispute that the system can detect a lack of heartbeat when one is expected, which is an unresponsive act. Examiner finds the argument unpersuasive.
At Remarks, pgs. 5-6, Applicant reasserts the subject matter of Claim 7. The same response applies. At Remarks, pg. 7, Applicant reasserts the subject matter of Claim 22. The same response applies.
Consequently, Examiner finds all of the arguments unpersuasive. However, given that Claim 1 was amended to include the subject matter of Claims 7, 21 and 22, Examiner contacted Counsel and offered Claim 1 if the Claim 21 subject matter (which, in context, comparatively broadened the scope) was struck from the claim. This rejection would require five references (Dvir, Rhodes, Traversat for Claim 1’s subject matter, Huang for Claim 7’s subject matter and Conn for Claim 22’s subject matter). While Examiner thinks the addition of Traversat is largely unnecessary (see Non-Final 4/1/2022, pg. 17; noting Traversat was added solely because Dvir does not explicitly use the word “bind”) the combination would still require at least four references. Four references suggests the combination as a whole is nonobvious. Counsel agreed to the amendment, and all claims are allowed as amended over the scope-as-a-whole.
Examiner does wish to provide one interpretation clarification. Claim 7 previously had “both sides” of the maximum threshold – “transmitting [] while a number of subscriber devices is less than a defined number” and “the periodic transmission of the message being stopped while the number of subscribed devices is equal to the defined number.” Claim 1, by contrast, includes “periodically transmitting [] while a number of other devices subscribed to the device is less than a defined number.” Previously New Claim 24 includes the other side of the threshold – “stopping the periodic transmission [] when the number of other devices subscribed to the device is equal to the defined number.”
Examiner was concerned that the independent claims may have been misconstrued if looked at in view of Claims 24/25. One way to read previous Claim 1 is that Claim 1 is a comprising claim, and requires “periodically transmitting…while a number of other devices subscribed is less than a defined number.” Because Claim 24 expressed the “stopping” limitation, one might have incorrectly viewed Claim 1 as encompassing an embodiment for the non-stopping outcome. i.e. One may posit an embodiment of Claim 1 where periodic transmission occurs at less than a defined number (as required by Claim 1) and continues when at or above the defined number (because Claim 1 is not limited by the “stopping” limitation of Claim 24). That scope is not supported by the specification, as the specification only posits embodiments with a defined number as stopping when the number is hit, see Spec, para. 25 (“In some embodiments, a publisher component may be configured to provide services and/or functionalities to a defined number of subscriber components (e.g. [5/10/25] subscriber components). If a publisher component is providing services and/or functionalities to a number of subscriber components less than the defined number of subscriber components, the publisher component may periodically transmit messages…”).
By agreed amendment, the claims now include language that controls both sides, because all claims now include “stopping the periodic transmission…when the number of other devices subscribed to the device is equal to the defined number.”
No rejections being appropriate to the claims-as-amended, all claims are allowed as amended.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449